Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election with traverse of claims 1-7 and 9 (Group I) in the reply filed on 11/23/2021 is acknowledged. Claims 1-7 and 9 are currently under examination and the subject of the present Office Action. Claim 8 is withdrawn from consideration. Claims-7 and 9 are drawn to a water-in-oil composition and claim 8 is drawn to a method of use of the composition. The inventions are independent or distinct, each from the other because they are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product such as insect repellant or sunscreen creams and lotions.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
As such, the restriction is made final.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 06/30/2020 and 06/22/2021 have been considered here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6423306 B2 (Caes et al., 2002).
In regards to claim 1-2 and 7, Caes teaches a water-in-oil emulsion comprising a water and an oil phase (see Caes, column 5, lines 3-13). The composition further comprises cetyl dimethicone copolyol (i.e. cetyl PEG/PPG-10/1 dimethicone, see Caes, column 5, lines 53-63),  which as evidenced by the instant specification is a surfactant component having an HLB value of less than or equal to 6(see paragraph 0074). The composition comprises silicone gum (see Caes, column 4, line 46) and a siloxysilicate resin, specifically a trimethyl siloxysilicate (see Caes, column 4, lines 49-50). Further, example 1 teaches an emulsion comprising water and oil, trimethyl siloxy silicate, a pigment, and film 
In regards to claim 3, Caes teaches that the composition comprises a wax (see Caes, column 5, line 18). Further Caes teaches that wax is used in amount from about 1% to about 15% concentration by weight (see Caes, column 5, lines 60-63). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 4, Caes teaches that the composition comprises a pigment (see Caes, column 6, lines 40-46). 
In regards to claim 5, Caes teaches the use of hectorites (see Caes, column 6, lines 15-17), which as evidenced by the instant specification as filed is a silicate clay (see paragraph 00129).
In regards to claim 6, the composition of Caes is in the form of a mascara (see Caes, column 7, lines 31-42).

Caes does not teach with sufficient specificity to anticipate and so the claims are obvious. It would be obvious to one with ordinary skill in the art before the effective filing date to rearrange the teachings of Caes with a reasonable expectation of success to obtain the composition of the instant claims. 
A reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6423306 B2 (Caes et al., 2002) as detailed above for claims 1-7 in view of US PGPUB 20050142089 A1 (Lu et al., 2005).

The teachings of Caes have been described supra.

Caes is silent on the silicone gum having a viscosity greater than 60,000 cSt and less than 300,000 cSt.

Lu teaches a composition for mascaras (see Lu, paragraph 0013) with a gelling agent such as silicone gum (see Lu, paragraph 286), specifically a silicone gum such as Q2-1401 or Q2 1403 (see Lu, paragraph 0296-0297). These silicone gums have a viscosity greater than 100000 MPas (which is the same as 100000 cSt) (see Lu, paragraph 0291). Further, as evidenced by the instant specification, Q2-1401 and Q2-1403 are  silicone gums with a viscosity greater than 60,000 cSt and less than 300,000 cSt (see paragraphs 0056-0057). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

In regards to claim 9, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Caes with Lu to formulate a water-in-oil emulsion comprising water, oil, cetyl dimethicone copolyol, trimethyl siloxysilicate resin, a wax in the amount of 1-15% by weight, and a silicone gum such as Q2-1401 or Q2-1403, as these are types of silicone gums known to be successfully utilized in formulating a mascara, and Caes teaches the use of silicone gums in the composition (see Caes, column 4, line 46) and that the composition can be a mascara (see Caes, column 7, lines 31-42). One with ordinary skill in the art would be motivated to simply substitute the silicone gum of Caes with the specific silicone gums of Lu to obtain predictable results with a reasonable expectation of success. One with ordinary skill would be motivated to simply substitute one known element for another to obtain predictable results.

Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.A.A./Examiner, Art Unit 1611                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611